Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, James P. Burns, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: · the Quarterly Report of Silver Spring Networks, Inc. on Form 10-Q for the quarter ended March 31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and · the information contained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Silver Spring Networks, Inc. Date: May 9, 2016 By: /s/ James P. Burns James P. Burns Executive Vice President and Chief FinancialOfficer (Principal Financial and Accounting Officer)
